



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gotzamanis, 2019 ONCA 298

DATE: 20190412

DOCKET: C66201

Benotto, Brown and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Gotzamanis

Appellant

Peter Copeland, duty counsel

Steven Gotzamanis, in person

Michael Fawcett, for the Crown

Heard: April 9, 2019

On appeal from the sentence imposed on October 11, 2018
    by Justice Peter Bourque of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant challenges the terms of a probation order prohibiting him
    from contacting his parents. He bases the appeal on the sentencing judges
    change of position from the impression he gave during the J.P.T. He claims this
    prejudiced him because he did not have the opportunity to make submissions.

[2]

We do not accept this argument.

[3]

It was clear during sentencing submissions that probation had not been
    decided and the sentencing judge was considering imposing it.

[4]

There was no procedural unfairness. The appellant has not challenged his
    plea. There is no basis to interfere with the probation order. We note that it
    is open to the parents to consent to contact.

[5]

The appeal is dismissed.


